Citation Nr: 1103700	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for peripheral neuropathy 
of the feet.

3.  Entitlement to service connection for a bilateral foot 
disorder other than peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's current low back disorder is related to his military 
service or any incident therein.

2.  The medical evidence of record does not show that the 
Veteran's current peripheral neuropathy of the feet is related to 
his military service or any incident therein.

3.  The medical evidence of record does not show that the Veteran 
has a current bilateral foot disorder other than peripheral 
neuropathy that is related to his military service or any 
incident therein.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  Peripheral neuropathy of the feet was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A bilateral foot disorder other than peripheral neuropathy 
was not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans' Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's August 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  With respect to the Dingess requirements, 
the RO's August 2007 letter provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
as well as identified VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to 
the Board's May 2010 remand, the RO obtained and associated with 
the claims file the most recent VA treatment records, dated from 
March 2008 through August 2010.  The RO attempted to obtain the 
Veteran's treatment records from his family doctor, Dr. F.C.  In 
a July 2010 letter, the RO requested that the Veteran complete 
and return a VA Form 21-4142, Authorization and Consent to 
Release Information, for Dr. C., to obtain all relevant treatment 
records.  However, the record reflects that the Veteran did not 
respond.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Furthermore, the Veteran was also provided with VA examinations 
to determine the etiology of his peripheral neuropathy of the 
feet, bilateral foot disorder other than peripheral neuropathy, 
and low back disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  In compliance with the Board's May 2010 remand, 
additional medical opinions were obtained in August 2010 as to 
whether the Veteran's bilateral foot and low back disorders are 
related to his military service.  The Board finds the August 2010 
VA examination adequate as it was based upon a complete review of 
the Veteran's claims file, and the VA examiner provided written 
rationales for the conclusions reached.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

Additionally, while the Board requested that on remand VA 
examinations to be conducted by orthopedic and podiatric 
specialists, the August 2010 VA examiner indicated that there 
were no orthopedic or podiatric specialists performing VA 
examinations at the local VA Medical Center at this time.  Under 
these circumstances, the Board finds that the August 2010 VA 
examination was adequate as it was accomplished by a competent VA 
physician.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(stating that "the Board is entitled to assume the competence of 
a VA examiner.")  Based on the foregoing, the Board concludes 
that there has been substantial compliance with its May 2010 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, to include arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Low Back Disorder

The Veteran contends that he sustained an inservice back injury 
in 1965.  During a May 2010 hearing before the Board, the Veteran 
testified that while serving on active duty as a wheel mechanic, 
he fell from a five-ton truck and hit his back on a metal bar in 
the ground.  He stated that he received treatment for his back 
three to four times in service, and that he had constant back 
pain since that time.

In a January 1966 service treatment record, the Veteran 
complained of back pain after heavy lifting.  Physical 
examination revealed tenderness in the L1 and L2 region.

In the report of medical history, conducted pursuant to his April 
1966 separation examination, the Veteran reported recurrent back 
pain.  However, on clinical evaluation, the Veteran's spine was 
normal.

A March 2008 x-ray testing of the spine revealed degenerative 
facet arthropathy at L4-L5 with grade 1 anterolisthesis, 
osteopenia, and mild disc degeneration at L1-L2.

In March 2008, the Veteran was afforded a VA examination.  The VA 
examiner stated that the claims file was reviewed.  The Veteran 
reported constant and sharp lower back pain that was 
progressively worse and aggravated by activities such as walking 
or climbing up a ladder.  It was noted that lumbar strain was 
diagnosed in January 1966 while he was in service.  He stated 
that the pain did not radiate down the legs but to the buttock.  
The Veteran denied history of any hospitalization, surgery, or 
trauma to the spine, but reported history of pain, spasms, and 
stiffness.  The examiner noted that the range of motion was 
normal in all spheres of lumbosacral movement, but the Veteran 
had pain at the extreme range of all maneuvers.  Diagnosis was 
deferred pending magnetic resonance imaging (MRI).  An April 2008 
addendum stated that MRI showed mild formenal narrowing at the 
L4-L5 disc.

A June 2008 VA treatment report shows that the Veteran was seen 
on follow-up of his medical problems, to include chronic low back 
pain secondary to facet arthropathy and degenerative disk 
disease.  He reported that he continued to have low back pain 
that was worsening.

A June 2009 VA treatment report noted an impression of chronic 
low back pain secondary to facet arthropathy and degenerative 
disk disease for which the Veteran was taking pain medication 
without adequate relief.  The Veteran was referred to an 
orthopedic surgeon for further evaluation.

An October 2009 orthopedic consultation report stated that the 
Veteran had chronic back pain for many years with central low 
back pain radiating down the posterior aspects of both buttocks 
into the posterior thighs.  The Veteran reported that he was 
injured in an accident during his military service in the 1960s 
and he had had chronic nerve damage with numbness in both lower 
extremities since the time of the injury.  The treating physician 
stated that past x-ray films showed spondylolisthesis at L4-L5 
and degenerative facet arthrosis at L1-L2.

An April 2010 VA treatment report reflects that the Veteran 
underwent a L5-S1 interlaminar steroid epidural procedure for low 
back pain.

A June 2010 VA outpatient treatment report stated that the 
Veteran underwent a set of epidural injections in April and May 
of 2010 and that his low back pain was now more tolerable.  The 
Veteran related that when he was in the military he was a 
mechanic for the car pool and he was working on a five-ton diesel 
when he fell and landed on his back across a steel rail.  He 
stated that he went to sick call and was told he had an L1-L3 
injury.  He also stated that over the years, he had experienced 
increasing pain.  It was noted that a December 2009 MRI indicated 
a mild L4 and L5 spondylolisthesis with facet arthropathy.

The Veteran was afforded another VA examination in August 2010.  
The VA examiner stated that the claims file was reviewed in its 
entirety.  The examiner listed all treatments records reviewed in 
detail.  The Veteran reported a history of back injury in service 
and that he had chronic problems with low back pain since the 
time of the injury.  After performing a physical examination and 
clinical and diagnostic test, the diagnosis for the low back 
condition was grade I degenerative spondylolisthesis of the L-4 
on L-5 secondary to mild degenerative facet changes.  The 
examiner opined

[T]he grade I degenerative 
spondylolisthesis of L-4 on L-5 secondary 
to mild degenerative facet changes is not 
due to or a result of [the Veteran's] 
military service.  The Veteran was seen 
for a one time visit regarding lumbar 
strain.  I do not have any documentation 
of an abnormal x-ray while in the 
military.  The Veteran had a normal 
physical examination upon discharge.  
Initial examinations with the VA reported 
no complaint of low back condition.  In my 
opinion, the grade I degenerative 
spondylolisthesis of L4 on L5 secondary to 
mild degenerative facet changes [is] a 
result of the normal aging process and is 
not a result of his military service.

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
current low back disorder is related to military service.  There 
is current diagnosis of grade I degenerative spondylolisthesis of 
the L4 on L5 disc secondary to mild degenerative facet changes.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).

The Veteran's service treatment records show that he complained 
of back pain after heavy lifting in 1966 and recurrent back pain 
at service separation.  However, on the clinical evaluation, no 
abnormalities were found on his April 1966 separation 
examination.  The Board has considered the Veteran's statements 
regarding the back injury in service and that he continued to low 
back pain since military service.  The Veteran's contentions 
regarding his inservice back injury and continuing low back pain, 
capable for lay observation, are competent evidence of what he 
actually observed and was within the realm of his personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The Board also finds the Veteran's statements as to his low back 
pain credible in this regard.  

However, the medical evidence does not relate the Veteran's 
current low back disorder to his military service or his 
inservice back injury in 1965.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is prohibited from 
substituting its own medical judgment in place of the opinions of 
competent medical professionals).  To extent that the Veteran 
contends that his current low back disorder was caused by 
military service, the Board finds that these statements as to 
medical causation are not competent evidence to establish service 
connection for a low back disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In certain unique instances lay 
testimony may be competent to establish medical etiology or 
nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 
1316-17.  However, in this case, the Board finds that the 
question of whether the Veteran's back injury in service led to 
his current low back disorder does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide a competent etiological opinion that his 
left ankle disorder was the result of his military service.  
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that 
these statements as to medical causation are not competent 
evidence to establish service connection for a low back disorder.  
Id.

The only competent medical opinion of record as to whether the 
Veteran's current low back disorder is related to his active 
service is negative to his claim.  The August 2010 VA examiner 
rendered a diagnosis of grade I degenerative spondylolisthesis of 
the L4 on L5 secondary to mild degenerative facet changes and 
opined that it was not related to his military service.  Although 
the examiner considered the Veteran's service treatment records 
noting lumbar strain, the examiner concluded that the Veteran's 
current low back disorder was a result of the normal aging 
process and not a result of his military service.  In reaching 
the conclusion, the examiner offered a rationale that was based 
on a complete review of the Veteran's claims file and consistent 
with the other evidence of record.  

Upon review and consideration of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for a 
low back disorder.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Bilateral Foot Disorders

The Veteran contends that neuropathy of his feet stems from his 
inservice back injury.  With respect to his claim for a bilateral 
foot disorder other than neuropathy, he claims that pain in his 
feet started in basic training, for which he stated he sought 
medical attention on three or more occasions in military service.

In his July 2007 VA Form 21-526, Application for Compensation and 
Pension, the Veteran reported that his foot problems started in 
2006.

Service treatment records, dated from February 1966 to March 
1966, reflect the Veteran's reports of swelling and tenderness in 
the 2nd toe of the right foot.  A February 1966 service treatment 
report noted swelling in the 2nd toe of the right foot after 
prolonged walking, associated with tenderness and erythema.  The 
impression was probable type of arthritis.  A temporary profile 
was prescribed.

A March 1966 orthopedic consultation report noted the Veteran was 
seen for swelling of the 2nd toe of the right foot for 
approximately one month.  Physical examination revealed 
tenderness and discoloration at the base.  The Veteran denied 
history of any injury.  The provisional clinical diagnosis was 
"arthritis or residual from injury." 

A March 1966 service treatment record noted that the Veteran's 
condition improved but he still had pain on walking at the 1st 
metatarsophalangeal joint.  

At his April 1966 separation examination, the Veteran denied foot 
trouble and the clinical examination of the feet was normal.

After separation, the first evidence of record documenting 
complaints of a foot disorder is a May 2006 VA treatment report 
wherein the Veteran reported bilateral foot pain.  However, the 
Veteran contends that he started seeking treatment for his feet 
and was referred to a foot specialist in 1991, at which time he 
was given arch supports, which helped to some degree.

In a November 2006 VA podiatry report, the Veteran was seen for 
evaluation of bilateral numbness in his feet.  He stated that he 
had the numbness for two years.  Diminished epicritic sensation 
was found in both lower extremities.  The assessment was 
bilateral pes cavus.  The VA examiner noted that nerve injury to 
both feet was discussed and that there was no true treatment for 
numbness.  It was also noted that the etiology of the numbness in 
the feet was most likely due to a back injury that the Veteran 
sustained in a motor vehicle accident.  However, at his May 2010 
Board hearing, the Veteran testified that he was involved in a 
motor vehicle accident when he was 13 years old and sustained no 
back injury at that time.

A June 2007 VA treatment report stated that the Veteran had pes 
cavus and wore orthotics.

In March 2008, the Veteran underwent a VA examination.  The VA 
examiner stated that the claims file was reviewed.  As to the 
Veteran's history of pes cavus, the examiner stated that was not 
a problem according to the Veteran and there was no evidence of 
pes cavus at the examination.  With regard to peripheral 
neuropathy, the onset of the problem was noted to be in the 
1980s.  The Veteran reported that he was unable to feel his feet 
and that he experienced tingling and burning in both feet after 
15 minutes of walking.  The Veteran also reported swelling in the 
plantar aspect of the feet on walking.  The Veteran denied 
history of any foot-related hospitalization, surgery, or trauma 
to the feet.  Nerve dysfunction and neuralgia were found, and the 
resulting diagnosis was idiopathic neuropathy.  The examiner 
opined that "I am able to say that the foot problem [the 
Veteran] was treated for in the military is totally unrelated to 
problems ongoing now."

A March 2008 x-ray of the feet revealed severe degenerative joint 
disease of the 1st metatarsophalangeal joint of the left foot, 
with marked joint space narrowing, subchondral sclerosis, and 
small osteophytes.  No bunion or fracture in either foot was 
found.  The right foot was unremarkable.

In a September 2008 addendum, the March 2008 VA examiner stated 
that MRI of the Veteran's spine showed mild foraminal narrowing 
at L 4-5, therefore, it was unlikely that his bilateral 
peripheral neuropathy was related to his back condition.

A June 2008 VA treatment report shows that the Veteran was seen 
on follow-up of his medical problems, to include pes cavus and 
idiopathic peripheral neuropathy.  The treating physician noted 
the Veteran's chronic bilateral foot problems because of high 
arches.  The impressions were pes cavus and idiopathic peripheral 
neuropathy.  

A June 2009 VA treatment report noted impressions of pes cavus 
and untreated idiopathic peripheral neuropathy.  The Veteran was 
referred to a podiatrist for further evaluation.

In a July 2009 podiatry consultation report, the Veteran reported 
tingling in his feet for years and that he was unable to stand or 
walk for more than 10 to 15 minutes before his feet started 
hurting very badly.  He was using prescription orthotics, which 
had not helped with the pain at all.  The Veteran stated that his 
toes were numb.  The assessment was peripheral neuropathy with 
undetermined origin.  

A January 2010 VA nursing note stated that the Veteran complained 
of pain on the bottoms of his feet, "burning and tingling mostly 
burning."


A June 2010 VA outpatient treatment report noted a diagnosis of 
peripheral sensory neuropathy.  It was noted that the Veteran had 
the initial electromyography (EMG) testing in 2006 which revealed 
peripheral sensory motor neuropathy with no mention of axonal or 
demyelinating etiology.  The Veteran had been seen by podiatry 
since that time.  He reported experiencing burning pain within 
his feet that extended to the ankles.

The Veteran was afforded another VA examination in August 2010.  
The VA examiner stated that the claims file was reviewed in its 
entirety.  The examiner listed all treatments records reviewed in 
detail.  The Veteran reported problems with his peripheral nerves 
for the past 10 years, which he thought was related to his 
inservice back injury with radiating pain.  He reported that 
bilateral numbness, tingling, and burning pain in the feet, the 
right foot equaling the left foot, corresponded with the low back 
condition flaring up.  The examiner found that the pain that 
moved down the Veteran's back to the buttocks to the back of the 
leg was in an L5-S1 distribution, but the foot numbness and lower 
extremity numbness and tingling was in a stocking pattern.  The 
examiner also noted that the Veteran reported that peripheral 
neuropathy to the bilateral feet was diagnosed within the last 10 
years but there was no medical history to promote this diagnosis.  
X-ray of the feet showed that mineralization and alignment of the 
phalanges, metatarsal, and tarsal bones of the right foot were 
normal.  Severe narrowing was shown at the left 1st 
metarsophalangeal joint space with osteophyte formation.  There 
was mild hallux valus metatarsus varus change.  The remaining 
joint spaces were smooth.  

The diagnosis for the right foot was sensory motor peripheral 
neuropathy.  The examiner opined

[T]he peripheral neuropathy of the right 
foot is not due to or a result of [the 
Veteran's] military service.  The Veteran 
had no service medical records to indicate 
peripheral neuropathy while in the 
military service.  SMR's [service medical 
records] indicate a toe condition which is 
not in evidence at today's visit.  
Physical examination in April of 1966 
reported a normal foot examination and 
[the] [V]eteran did not indicate any 
continued problem with the right foot on 
his report of medical history in April of 
1966.  Per [the] [V]eteran['s] report, he 
has noticed problems with his feet only 
for the last 10 years.  This condition is 
not secondary to his back condition with 
its stocking pattern distribution and is 
idiopathic in nature.

The diagnoses for the left foot were osteoarthritis of the 1st 
metatarsophalangeal joint of the left foot, with mild hallux 
valgus and metatarsus varus angulation; and sensory motor 
peripheral neuropathy.  The examiner opined 

[T]he osteoarthritis of the first 
metatarsophalangeal joint as well as the 
peripheral neuropathy are not due to or a 
result of [the Veteran's] military 
service.  There are no service medical 
records regarding left foot concerns and 
discharge physical examination was within 
normal limits and without limitation 
reporting no complaint of foot condition.  
Per [the] [V]eteran['s] reports he has 
noticed problems with his feet only for 
the last 10 years.  The osteoarthritis 
does not have its origin in the military 
and could be the result of trauma or the 
natural aging process.  The peripheral 
neuropathy is not secondary to the back 
condition with its stocking pattern 
distribution and is idiopathic in nature.

While the record contains current diagnoses of sensory motor 
peripheral neuropathy of both feet, pes cavus, and osteoarthritis 
of the 1st metatarsophalangeal joint of the left foot, the 
medical evidence of record does not show that these foot 
disorders are related to his military service.  His service 
treatment records only shows treatment for a right toe condition 
in 1966 and are negative for any treatment for or a diagnosis of 
peripheral neuropathy of either foot or a disorder other than 
peripheral neuropathy for the left foot.  Subsequent to service 
discharge, the Veteran reported in the November 2006 VA treatment 
record bilateral foot numbness for two years with respect to 
peripheral neuropathy of both feet.  While at the August 2010 VA 
examination, the Veteran reported problems with his peripheral 
nerves for the past 10 years, which is still over 30 years 
following his military discharge.  

As to a bilateral foot disorder other than peripheral neuropathy, 
the Veteran indicated at the May 2010 Board hearing that he 
sought treatment for the bilateral foot condition in service and 
immediately after service from his family doctor, Dr. C.  
However, in his February 2007 statement, the Veteran indicated 
that he first started talking to doctors about his foot condition 
in 1991 nearly 25 years following military discharge.  Moreover, 
the Veteran's stated in his July 2007 VA Form 21-256, he reported 
that his foot problems started in 2006.  As the Veteran's 
statements with regard to when he first received treatment for 
his bilateral foot disorder other than peripheral neuropathy are 
inconsistent, the Board does not find these statements credible.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
credibility may be impeached by a showing of inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Ultimately, this period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims herein.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, the only competent medical opinion of record as to 
whether the Veteran's current bilateral foot disorders are 
related to his active service is negative to his claims.  The 
August 2010 VA examiner opined that the peripheral neuropathy of 
the Veteran's feet and the osteoarthritis of the left foot were 
not related to his military service.  With respect to the 
peripheral neuropathy of both feet, the examiner further stated 
that it was also not secondary to the back condition with its 
stocking pattern distribution and was idiopathic in nature.  
Although the examiner considered the Veteran's service treatment 
records indicating a right toe condition, there were no records 
regarding the left foot condition and service separation 
examination was within normal limits without complaint of any 
foot condition.  Additionally, the Veteran reported that he had 
noticed problems with his feet only for the last 10 years.  Thus, 
the examiner found that the osteoarthritis of the left foot did 
not have it origin in the military service, but was a result of 
trauma or the natural aging process.  

To extent that the Veteran contends that his current peripheral 
neuropathy of the feet or osteoarthritis of the left foot was 
caused by military service, the Board finds that these statements 
as to medical causation are not competent evidence.  See 
Espiritu, 2 Vet. App. at 494.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the feet and a bilateral foot disorder other than 
peripheral neuropathy of the feet, the doctrine of reasonable 
doubt is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for peripheral neuropathy of the feet is 
denied.

Service connection for a bilateral foot disorder other than 
peripheral neuropathy is denied.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


